Per Curiam,
The findings of fact made by the learned auditor seem to us to justify the decree appealed from. He found from the evidence before him that the corporation, the Rose Valley Mills, was in possession of the factory as a tenant by virtue of .an assignment to them of the lease of Coates and Potts. This being so, it was liable for the rent either to the landlord or to Coates *306and Potts, Its assignors. Moreover, the property upon the premises belonging to them was liable to distraint upon a landlord’s warrant issued against Coates and Potts. The claim for rent was therefore a preferred claim and the mortgage worked no injury to other creditors. Neither of the assignments of error is sustained.
The judgment is affirmed.